1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERNEST KELLY HOLESTINE,                             Case No.: 18-CV-2094-AJB(WVG)
12                                      Plaintiff,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION ON
                                                         DEFENDANTS’ MOTION TO
14   R.J. DONOVAN CORRECTIONAL
                                                         DISMISS AND PLAINTIFF’S
     FACILITY et al.,
15                                                       MOTION FOR LEAVE TO AMEND
                                    Defendants.
16
                                                         [Doc. Nos. 19, 24, 25 & 41.]
17
18         Plaintiff Ernest Kelly Holestine, an inmate proceeding pro se and in forma pauperis,
19   filed a complaint under 42 U.S.C. § 1983 claiming that his civil rights were violated when
20   he was denied the opportunity to participate in various academic, work, and credit-earning
21   services and programs due to discrimination against his mental disability and his placement
22   in the R.J. Donovan Correctional Facility Enhanced Outpatient Program.
23         For the reasons set forth herein, it is RECOMMENDED that Defendants’ Motion to
24   Dismiss be DENIED IN PART AS MOOT and GRANTED IN PART.                             It is also
25   RECOMMENDED that Plaintiff’s Motion for Leave to File an Amended Complaint be
26   GRANTED.
27
28

                                                     1
                                                                                18-CV-2094-AJB(WVG)
1                                 I.     FACTUAL ALLEGATIONS1
2           Plaintiff is an inmate at the R.J. Donovan Correctional Facility (“Donovan”) and
3    suffers from mental illness. (Doc. No. 1 at 2, 4.) At the time of the events described in his
4    Complaint, Plaintiff was placed in the Enhanced Outpatient Program (“EOP”) at Donovan.2
5    (Id. at 5.)
6           On August 4, 2017, Plaintiff met with his Interdisciplinary Treatment Team and
7    expressed a desire to be enrolled in a college program and to be assigned as a literacy tutor
8    at Donovan. (Id. at 8.) Enrollment in the voluntary college program required one of the
9    following: (1) a high school diploma; (2) a G.E.D. certificate; or (3) a 10.0 grade level of
10   achievement in reading comprehension, vocabulary, and general mathematics on the Tests
11   of Adult Basic Education (“TABE”).3 (Id. at 5.) In order to purchase, receive, or possess
12   college correspondence courses, Plaintiff had to obtain approval from Defendant Mondet,
13   who was the Supervisor of Correctional Education Programs, and be enrolled in the Facility
14   “C” Voluntary Education Program. (Id. at 19.)
15          Assignment as a literacy tutor required one of the following: (1) a high school
16   diploma; (2) a G.E.D. certificate; or (3) the demonstration of tutoring skills as observed by
17   an education staff member and training in a structured literacy tutor program. (Id. at 5-6.)
18
19
20
21   1
      For purposes of Defendants’ Motion to Dismiss, the facts below reflect the allegations in
     Plaintiff’s Complaint.
22
23   2
       The EOP “is for inmates with acute onset or significant decompensation of a serious
     mental disorder” and who are “unable to function in the general prison population.”
24
     Coleman v. Brown, 28 F. Supp. 3d 1068, 1075 (E.D. Cal. 2014) (internal quotations and
25   citation omitted).
26   3
       Plaintiff scored a 12.9 grade level on the Level “A” battery TABE on March 15, 1996.
27   (Doc. No. at 5-6.) However, on October 8, 1997, Plaintiff was administered the Level “M”
     battery TABE and scored a 9.9 grade level equivalency in reading, math, and language.
28   (Id. at 17.)
                                                   2
                                                                               18-CV-2094-AJB(WVG)
1    Plaintiff had previously worked as a literacy tutor and participated in college courses while
2    incarcerated at a different prison facility. (Id. at 6.)
3           Plaintiff’s Treatment Team endorsed his request to enroll in the college program and
4    to be assigned as a literacy tutor. (Id. at 8.) The Treatment Team accordingly issued a
5    statement that Plaintiff was cleared to participate in the programs while continuing to be
6    treated in the EOP. (Id.)
7           On August 14, 2017, Plaintiff met with the Donovan Unit Classification Committee
8    (“UCC”), which included Defendants Bracamonte and Khder. (Id.) Plaintiff alleges that
9    Khder—the Facility “C” Voluntary Education Program Academic Instructor—told the
10   UCC that Plaintiff should not be approved for participation in the Voluntary Education or
11   Literacy Tutor programs because it was “too hard to coordinate college classes and EOP
12   groups.” (Id.) Plaintiff further alleges that Defendant Khder stated that Plaintiff’s TABE
13   reading score listed in the Strategic Offender Management System was only 9.9 and that a
14   10.0 grade level was required to participate in the voluntary college and tutor programs.
15   (Id.) Plaintiff then told the UCC that his actual TABE reading score was at a 12.9 grade
16   level and that he already had college experience. (Id. at 8-9.)
17          The UCC provisionally approved Plaintiff for participation in the voluntary college
18   program, conditioned upon Plaintiff agreeing to be re-administered the TABE reading
19   exam and producing his academic records for review by Defendant Khder. (Id. at 9.)
20   However, the UCC did not approve Plaintiff for assignment as a literacy tutor. (Id.)
21          Plaintiff alleges that Defendant Khder deliberately refused to comply with the
22   UCC’s recommendations as follows: (a) refusing to register Plaintiff in the Education
23   Classroom Attendance Tracking System, the Strategic Offender Management System, or
24   the Facility “C” Voluntary Education Program College program; (b) refusing to arrange
25   for Plaintiff to be added to the Master Pass List or to be issued Inmate Passes to gain
26   physical access to the Education Compound; (c) refusing to arrange for Plaintiff to be re-
27   administered the TABE reading exam; and (d) refusing to allow Plaintiff to register for
28   college correspondence courses. (Id.)

                                                     3
                                                                               18-CV-2094-AJB(WVG)
1           On October 19, 2017, Plaintiff submitted an Inmate Appeal in which he complained
2    that he was being unreasonably excluded from the voluntary college and tutor programs
3    due to his placement in the EOP and incorrect TABE scores. (Id.) Plaintiff also requested
4    that he be allowed to register for college correspondence courses, that Donovan re-examine
5    its ADA policies, and that his Strategic Offender Management System education file be
6    updated. (Id.)
7           On November 7, 2017 and December 19, 2017, Defendants Paramo, Juarez, and
8    Bonilla issued the First Level Response and the Second Level Response, respectively, for
9    Plaintiff’s inmate appeal. (Id. at 10.) The appeal was denied on the basis that Plaintiff’s
10   TABE score was too low to participate in the voluntary college program or for assignment
11   as a literacy tutor. (Id.)
12          On March 22, 2018, Plaintiff was re-administered the TABE and received a 12.9
13   grade level reading score. (Id.) On March 26, 2018, Plaintiff again appeared before the
14   UCC, which included Defendants Bracamonte and Mendez, for his annual review. (Id.)
15   Plaintiff requested that he be approved for assignment as a literacy tutor. (Id.) However,
16   the UCC denied Plaintiff’s request and removed him from the voluntary college assignment
17   list. (Id.)
18          On July 3, 2018, Plaintiff’s assigned clinician, Dr. Marquez, issued a CDC-128
19   Healthcare Chrono indicating that Plaintiff had been cleared by the EOP mental health staff
20   for program assignments in both educational and work-incentive positions. (Id.)
21          On July 11, 2018, Defendants Voong and Murphy issued a Third Level Response,
22   denying Plaintiff’s inmate appeal. (Id.) Defendants Voong and Murphy acknowledged
23   that Plaintiff was otherwise qualified to participate in the college and tutor programs but
24   that Plaintiff’s placement in the EOP unit and his therapeutic activities might take
25   precedent over other programs. (Id.) Plaintiff alleges that Defendants deliberately failed
26   to conduct a fact-specific investigation to gather sufficient information from qualified
27   experts to determine what constituted a reasonable accommodation for Plaintiff’s mental
28   disability. (Id.)

                                                  4
                                                                             18-CV-2094-AJB(WVG)
1            On July 17, 2018, Plaintiff met with his Interdisciplinary Treatment Team for a
2    ninety-day review. (Id.) During the meeting, Plaintiff requested that he be provided
3    reasonable accommodation to allow him to be assigned as a literacy tutor and to participate
4    in the voluntary college program. (Id.) The Treatment Team endorsed Plaintiff’s request.
5    (Id.)
6            Following the Interdisciplinary Treatment Team meeting of July 17, 2018, Plaintiff
7    made numerous attempts to be allowed to participate in the college and tutor programs.
8    (Id.)   He submitted numerous CDCR 22 request forms to Defendants Mondet and
9    Bracamonte, the Inmate Assignments Office, Plaintiff’s work supervisor, and Plaintiff’s
10   correction counselor, requesting that he be allowed to participate in the college and tutor
11   programs. (Id. at 11.) Plaintiff also made numerous unsuccessful attempts to gain physical
12   access to the Facility “C” Education Compound to discuss his available options for
13   participating in the programs. (Id.)
14           Plaintiff brought suit on September 6, 2018, alleging seven claims against multiple
15   defendants. Defendants filed the pending Motion to Dismiss as to three claims. (Doc. No.
16   19.) Defendants Murphy and Khder later joined the Motion to Dismiss. (Doc. Nos. 25,
17   41.) In response, Plaintiff filed a Motion for Leave to File Amended Complaint, and a
18   Notice of Voluntary Dismissal of Fourth and Fifth Causes of Action in Initial Complaint.
19   (Doc. No. 24.)
20                                    II.    LEGAL STANDARD
21   A.      Rule 12(b)(6) Motion to Dismiss
22           Generally referred to as a motion to dismiss, Federal Rule of Civil Procedure
23   12(b)(6) permits a party to bring a motion arguing that a complaint “fail[s] to state a claim
24   upon which relief can be granted.” The Court evaluates whether a complaint states a
25   cognizable legal theory and sufficient facts in light of Federal Rule of Civil Procedure 8(a),
26   which requires a “short and plain statement of the claim showing that the pleader is entitled
27   to relief.” Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it [does]
28   demand[] more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

                                                   5
                                                                               18-CV-2094-AJB(WVG)
1    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
2    544, 555 (2007)). In other words, “a plaintiff’s obligation to provide the ‘grounds’ of his
3    ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
4    recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555
5    (citation omitted).
6           “To survive a motion to dismiss, a claim must contain sufficient factual matter,
7    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at
8    678 (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is
9    facially plausible when the facts pled “allow . . . the court to draw the reasonable inferences
10   that the defendant is liable for the misconduct alleged.” Id. at 677 (citing Twombly, 550
11   U.S. at 557). That is not to say that the claim must be probable, but there must be “more
12   than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “merely
13   consistent with a defendant’s liability” fall short of a plausible entitlement to relief. Id.
14   (quoting Twombly, 550 U.S. at 557). Further, the Court need not accept as true “legal
15   conclusions” contained in a complaint. Id. This review requires context-specific analysis
16   involving the Court’s “judicial experience and common sense.” Id. at 678 (citation
17   omitted). “[W]here the well-pleaded facts do not permit the court to infer more than the
18   mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that
19   the pleader is entitled to relief.’” Id.
20   B.     Standards Applicable to Pro Se Litigants in Civil Rights Actions
21          Where, as here, the plaintiff appears pro se in a civil rights suit, the Court also must
22   be careful to construe the pleadings liberally and afford the plaintiff any benefit of the
23   doubt. Garmon v. Cnty. of L.A., 828 F.3d 837, 846 (9th Cir. 2016). A pro se litigant is
24   entitled to notice of the deficiencies in the complaint and an opportunity to amend unless
25   the complaint’s deficiencies cannot be cured by amendment. Cato v. United States, 70
26   F.3d 1103, 1106 (9th Cir. 1995) (dismissal without leave to amend is not an abuse of
27   discretion where amendment would be futile).
28

                                                     6
                                                                                  18-CV-2094-AJB(WVG)
1                                          III.   DISCUSSION
2    A.     Defendants’ Motion to Dismiss (Doc. Nos. 19, 25, 41)
3           Defendants contend that the fourth, fifth and sixth causes of action should be
4    dismissed, arguing Plaintiff fails to allege facts to state a claim. (Doc. No. 19 at 2.)
5         1. The Complaint Should Be Dismissed Against the Entity Defendants and All
6    Defendants in Their Official Capacities
7           Subject to narrow exceptions that do not apply here, the Eleventh Amendment
8    generally bars suit against the State, its agencies, and state officials sued in their official
9    capacities. Krainski v. Nev. ex. rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d
10   963, 967 (9th Cir. 2010). Accordingly, “[a]n official sued in his official capacity has the
11   same immunity as the state, and is entitled to [E]leventh [A]mendment immunity.” Pena
12   v. Gardner, 976 F.2d 469, 473 (9th Cir. 1992); see also Hafer v. Melo, 502 U.S. 21, 25
13   (1991) (“Suits against state officials in their official capacity . . . should be treated as suits
14   against the State.”). Moreover, “[t]he State of California has not waived its Eleventh
15   Amendment immunity with respect to claims brought under § 1983 in federal court . . . .”
16   Dittman v. Cal., 191 F.3d 1020, 1025-26 (9th Cir. 1999); see also Brown v. Cal. Dep’t of
17   Corr., 554 F.3d 747, 752 (9th Cir. 2009) (citing Dittman).
18          Here, the R.J. Donovan Correctional Facility and the California Department of
19   Corrections and Rehabilitation have Eleventh Amendment immunity from suit. Brown,
20   554 F.3d at 752 (affirming district court’s dismissal of the California Department of
21   Corrections and Rehabilitations on Eleventh Amendment immunity grounds); Johnson v.
22   Millard, No. 11CV1691-JAH(NLS), 2011 U.S. Dist. LEXIS 116874, at *4 (S.D. Cal. Oct.
23   7, 2011) (same as to both Donovan and the CDCR). As a result, the Complaint should be
24   dismissed with prejudice as to these two entities.
25          Further, the Eleventh Amendment bars actions for damages against state officials
26   who are sued in their official capacities in federal court. Pena, 976 F.2d at 473. Therefore,
27   to the extent Plaintiff seeks damages against Defendants in their official capacities, all such
28   claims are barred by the Eleventh Amendment as a matter of law. Accordingly, the

                                                     7
                                                                                   18-CV-2094-AJB(WVG)
1    Complaint should be dismissed with prejudice as to all individual defendants to the extent
2    any claims are brought against them in their official capacities.
3       2. Claims Four and Five
4                 Plaintiff concedes that claims four and five should be dismissed and has filed
5    a Notice of Voluntary Dismissal of Fourth and Fifth Causes of Action in Initial Complaint
6    under Federal Rule of Civil Procedure 41(a). (Doc. No. 24 at 1.) Accordingly, the Court
7    should not consider whether claims four and five should be dismissed for failure to state a
8    claim because Plaintiff has filed a notice withdrawing those claims. (Doc. No. 19 at 2;
9    Doc. No. 24 at 1.) As a result, Defendants’ substantive arguments for dismissal are moot.
10         Withdrawals of less than all claims against a given defendant are governed by
11   Federal Rule of Civil Procedure 15, which addresses amendments to pleadings. See
12   Ethridge v. Harbor House Rest., 861 F.2d 1389, 1392 (9th Cir. 1988). However, the Court
13   can construe an improper request for piecemeal dismissal of claims under Rule 41(a) as a
14   request for dismissal under Rule 15(a). See Hells Canyon Pres. Council v. U.S. Forest
15   Serv., 403 F.3d 683, 688-89 (9th Cir. 2005).
16         Here, Plaintiff’s Notice of Voluntary Dismissal of Fourth and Fifth Causes of Action
17   in Initial Complaint was improperly filed under Rule 41(a). However, in the interest of
18   judicial efficiency and in light of Plaintiff’s pro se status, the undersigned recommends that
19   Plaintiff’s Rule 41(a) filing be construed as a request under Rule 15(a) to amend the
20   Complaint. See Hells Canyon, 403 F.3d at 688-89; Corjasso v. Ayers, 278 F.3d 874, 878
21   (9th Cir. 2002) (“Pro se habeas petitioners may not be held to the same technical standards
22   as litigants represented by counsel.”).
23         The Court RECOMMENDS that Defendants’ Motion to Dismiss Plaintiff’s fourth
24   cause of action for violation of due process and fifth cause of action for deprivation of
25   “state-created liberty interests” be DENIED AS MOOT based on Plaintiff’s voluntarily
26   dismissal of these claims.
27
28

                                                    8
                                                                               18-CV-2094-AJB(WVG)
1       3. Claim Six: First Amendment Right to Free Speech
2            Defendants contend that claim six should be dismissed for failure to state a claim.
3    (Doc. No. 19 at 2.) Because Plaintiff has failed to allege facts that show Defendants denied
4    him the ability to receive mail, and because there is no constitutional right to participate in
5    an education program, claim six should be dismissed with prejudice.
6            Although the educational program Plaintiff wishes to participate in here is
7    administered through the mail, the crux of the Complaint is that Plaintiff is unable to
8    participate in the educational program itself. (See, e.g., Doc. No. 1 at 9 (alleging
9    Defendant Khder “[r]efused to allow [Plaintiff] to register for college correspondence
10   courses.”); 19 ¶¶ 100-03 (alleging that policies requiring him to be approved for the
11   Voluntary Education Program before he enrolls in correspondence courses violate his First
12   Amendment rights).) The educational program just happens to be facilitated through the
13   mail.
14           While it is true that prisoners have “a First Amendment right to send and receive
15   mail,” Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per curiam) (citing Thornburgh
16   v. Abbott, 490 U.S. 401, 407 (1989)), the gravamen of Plaintiff’s complaint is not that he
17   has been denied the ability to receive mail. Rather, he challenges Donovan’s policies that
18   have prevented him from enrolling in correspondence educational programs. The entirety
19   of the facts section related to his First Amendment claim focuses on these policies. (Doc.
20   No. 1 at ¶¶ 100-03.) The fact that the particular educational program he is interested in is
21   a correspondence course that is administered through the mail is an ancillary afterthought
22   that briefly appears under claim six. (Doc. No. 1 at ¶¶ 127-28.)
23           Plaintiff cannot contrive a First Amendment claim (a weak one at that) when his
24   actual complaint is that he is denied the ability to register for correspondence courses in
25   the first place. As such, he fails to state a claim because prisoners do not have a
26   constitutional right to educational programs. San Antonio Indep. Sch. Dist. v. Rodriguez,
27   411 U.S. 1, 35 (1973); Johnson v. Moore, 926 F.2d 921, 925 n.3 (9th Cir. 1991) (citing
28   Rodriguez); see Hernandez v. Johnston, 833 F.2d 1316, 1319 (1987).                  Having a

                                                    9
                                                                                18-CV-2094-AJB(WVG)
1    constitutional right to receive mail is distinguishable from having a right to participate in
2    mail-based educational programs. Plaintiff has not provided the Court with any case that
3    establishes that inmates have a First Amendment right to participate in mail-based
4    educational programs when they are otherwise able to receive mail. And the Court is
5    unaware of a case that establishes such a right.
6          Because there is no constitutional right to participate in educational programs via the
7    mail or otherwise, and because Plaintiff has not alleged facts related to direct infringement
8    of his right to receive mail, the Court RECOMMENDS that claim six be DISMISSED with
9    prejudice.
10   B.    Plaintiff’s Motion for Leave to File an Amended Complaint and Proposed First
11   Amended Complaint (Doc. No. 24)
12         Plaintiff has filed a Motion for Leave to File an Amended Complaint under Rule
13   15(a). (Doc. No. 24.) Plaintiff seeks to clarify his jurisdictional statement and to address
14   legal arguments raised in Defendants’ Motion to Dismiss. (Id. at 2.)4 Plaintiff should be
15   granted leave to amend consistent with the Court’s ultimate Order on the pending motion
16   to dismiss.
17         Rule 15(a)(1) of the Federal Rules of Civil Procedure allows a party to amend its
18   pleadings once as a matter of course within “21 days of serving it,” or “if the pleading is
19   one to which a responsive pleading is required, 21 days after service of a responsive
20
21
22   4
       Plaintiff’s Proposed First Amended Complaint is missing pages seven, eight, seventeen,
23   nineteen, and twenty. (Id. at 9-19.) The page numbers do not appear to be merely
     mislabeled. For example, the hand-labeled page numbers of the proposed complaint jump
24   from page six directly to page nine. (Id. at 9, 10.) The last paragraph on page six is labeled
25   as paragraph thirty-six and ends in an incomplete sentence. (Id. at 9.) The next available
     page, page nine, starts with paragraph forty-seven and begins a new sentence pertaining to
26   facts different from the facts discussed in paragraph thirty-six. (Id. at 10.) As an additional
27   example, Plaintiff’s Proposed First Amended Complaint provides only a fourth and fifth
     cause of action and does not contain a first, second, or third causes of action. (Id. at 18-
28   19.)
                                                   10
                                                                                18-CV-2094-AJB(WVG)
1    pleading or 21 days after service of a [motion to dismiss], whichever is earlier.” The Ninth
2    Circuit has noted “on several occasions . . . that the ‘Supreme Court has instructed the
3    lower federal courts to heed carefully the command of Rule 15(a), F[ed]. R. Civ. P., by
4    freely granting leave to amend when justice so requires.’” Gabrielson v. Montgomery
5    Ward & Co., 785 F.2d 762, 765 (9th Cir. 1986) (quoting Howey v. United States, 481 F.2d
6    1187, 1190 (9th Cir. 1973) (citations omitted). Thus, “[r]ule 15’s policy of favoring
7    amendments to pleadings should be applied with ‘extreme liberality.’” United States v.
8    Webb, 655 F.2d 977, 979 (9th Cir. 1981) (citation omitted).
9          Here, Plaintiff technically does not need leave to amend his initial complaint, as his
10   response to Defendant’s motion under Rule 12(b) was filed within twenty-one days. See
11   Fed. R. Civ. P. 15(a). However, the Civil Local Rules for the Southern District of
12   California require that an amended complaint be complete in itself without reference to any
13   prior pleading. S.D. Cal. Civ. L. R. 15.1(a). Therefore, Plaintiff’s proposed complaint is
14   defective because it is missing a number of pages.
15         If the District Court grants Plaintiff’s Motion for Leave to Amend, Plaintiff is
16   cautioned that he must submit any subsequent amended complaint as a whole document
17   with all pages. The Court RECOMMENDS that Plaintiff’s Motion for Leave to File a First
18   Amended Complaint be GRANTED.
19                                        IV.   CONCLUSION
20         Based on the foregoing, this Court RECOMMENDS that:
21         1.     Plaintiff’s Notice of Voluntary Dismissal of Fourth and Fifth Causes of Action
22   in Initial Complaint (Doc. No. 24) under Rule 41(a) be construed as a notice of voluntary
23   dismissal of claims four and five.
24         2.     Defendants’ Motion to Dismiss be DENIED IN PART AS MOOT with
25   respect to claims four and five.
26         3.     Defendants’ Motion to dismiss be GRANTED IN PART to the extent the
27   Complaint is brought against any individual defendant in their official capacity and with
28   respect to the R.J. Donovan Correctional Facility and the California Department of

                                                  11
                                                                              18-CV-2094-AJB(WVG)
1    Corrections and Rehabilitation—both of which should be DISMMISED from this case
2    with prejudice.
3          4.     Defendants’ Motion to Dismiss be GRANTED IN PART and that claim six
4    for violation of a First Amendment right to free speech against all Defendants be
5    DISMISSED with prejudice.
6          5.     Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. No. 24) be
7    GRANTED. Plaintiff should be advised that the First Amended Complaint he files shall
8    not include claims four, five, or six.
9          This Report and Recommendation is submitted to the United States District Judge
10   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
11   of Civil Procedure 72(b).
12         IT IS ORDERED that no later than August 30, 2019 any party to this action may
13   file written objections with the Court and serve a copy on all parties. The document should
14   be captioned “Objections to Report and Recommendation.” No reply briefs in response
15   to the Objections will be accepted.
16         IT IS SO ORDERED.
17   DATED: August 5, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                 12
                                                                             18-CV-2094-AJB(WVG)
